Citation Nr: 1200793	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 17, 2008. 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, from September 17, 2008. 

3.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Significant Other


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for PTSD and assigned an initial disability rating of 30 percent.  In January 2009, the RO increased the Veteran's disability rating to 50 percent, effective September 17, 2008.  The Veteran has appealed both ratings. 

When this case was previously before the Board in May 2010, it was remanded for additional development.  In addition, the Board cited Rice v. Shinseki, 22 Vet. App. 447 (2009), and noted that the Veteran's increased evaluation claim included consideration of whether TDIU was warranted under the provisions of 38 C.F.R. §§3.340, 3.341, and 4.16.  The Board asked the RO to send the Veteran appropriate notice as to how to substantiate a claim for TDIU.  The Board also asked the RO to adjudicate the issue of entitlement to a TDIU as part of the issue of entitlement to higher evaluations.  

A December 2010 supplemental statement of the case (SSOC) failed to address the TDIU issue.

In March 2011, the Board remanded the claims so that the Veteran could again testify before a Veterans Law Judge, as the Veterans Law Judge who had conducted his prior hearing was no longer at the Board.  The Board did not identify entitlement to TDIU as an issue on appeal.  

During a September 2011 hearing, the undersigned Veterans Law Judge noted that there was an inferred claim for entitlement to TDIU for compensation purposes and that testimony on this issue would be provided during the hearing.  The Board again observes that this issue is before the Board, see Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996), but has not been adjudicated by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

During the September 2011 hearing, the Veteran testified that his PTSD symptoms had increased in severity since the March 2011 remand.  Transcript (T.) at pp. 7-8.  He specified that he had often nightmares or flashbacks.  T. at p. 14.  By contrast, the report of a September 2010 VA examination provides that the Veteran had nightmares only a few times a month.  

In testimony given during the September 2011 hearing when the Veteran was out of the room, the Veteran's significant other stated that on some nights the Veteran was drinking quite a lot, in her opinion to resolve his PTSD symptoms.  T. at p. 23.  Shortly before the Veteran returned she bluntly stated that "[h]e is getting worse."  T. at p. 32.  She later said that the Veteran had a sanitary problem in terms of changing clothes and cutting his hair.  T. at p. 36.  By contrast, the report of the September 2010 VA examination provides that the Veteran stated that he consumed alcohol without problem.  The report also notes that the Veteran was able to maintain minimal personal hygiene.  

The Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran is entitled to an additional VA examination to address the current severity of his service-connected PTSD.  

During the September 2011 hearing, the Veteran further testified that he continued to receive VA group and individual therapy every other week.  T. at pp. 10-11.  He previously received treatment at the Iron City VA Medical Center (VAMC), and now received treatment at the VA Outpatient Clinic (VAOPC) at Hancock.  T. at p. 11.  He also referred to treatment at VA facilities in Calumet and Marquette.  T. at p. 5.  However, a careful review of the claims file shows that it contains no VA medical records from the Iron City VAMC dated after March 2010, and no medical records from the Hancock VAOPC.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, as noted above, the issue of entitlement to a TDIU has been raised and referred to the RO, but has not been adjudicated by the RO.  Nevertheless, such issue is considered as part and parcel of the increased rating claim developed on appeal.  See Rice. Supra.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of: (a) all of the Veteran's treatment records from the Iron City VAMC dated from March 1, 2010; (b) all of the Veteran's treatment records from the Hancock VAOPC; and (c) any other treatment records for the Veteran, from any other VA facility, to include at Calumet and Marquette, that are not already in the claims file.  

2.  Following completion of the above requested action, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected PTSD.  The claims file must be made available to the examiner.  The examiner is asked to: (a) distinguish the effects of the Veteran's service-connected PTSD from any non-service-connected psychiatric disabilities; and (b) provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD, prior to September 17, 2008, and an initial rating in excess of 50 percent for PTSD, from September 17, 2008.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  

4.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


